Citation Nr: 0844406	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-26 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling prior to July 20, 2006, and 70 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and September 2005 
rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Detroit, Michigan.  
This appeal was remanded in March 2008 in order to afford the 
veteran a personal hearing before the Board per his request.  
However, he failed to appear for his hearing scheduled in 
November 2008.  The veteran's request for a personal hearing 
is therefore considered withdrawn.  38 C.F.R. § 20.702(d) 
(2008).

The issue of entitlement to service connection for skin 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In a correspondence received in September 2008, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal of the issue of entitlement to a higher 
initial disability rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met with respect to the issue of entitlement to a higher 
initial rating for PTSD .  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  In September 2008, the Board 
received a written statement in which the veteran indicated 
that he wished to withdraw his appeal of the issue of 
entitlement to a higher initial rating for PTSD.  Seeing as 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue, the Board 
does not have jurisdiction to review such claim and it is 
dismissed.


ORDER

The issue of entitlement to a higher initial rating for PTSD 
is dismissed.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary because VA has not completed its duty to assist 
under the Veterans Claims Assistance Act (VCAA).  
Specifically, there appears to be outstanding treatment 
records related to the veteran's skin cancer claim on appeal.  

The veteran contends that he is entitled to service 
connection for skin cancer.  Specifically, he asserts that he 
had excessive sun exposure as well as exposure to Agent 
Orange while serving in Vietnam.  The veteran indicated that 
he sought treatment for skin lesions (which were diagnosed as 
skin cancer) following separation from service at the Allen 
Park VA Hospital in Detroit, Michigan.  See VA Form 9 
received August 8, 2006.  Additionally, the Board notes that 
a April 2007 Saginaw VA Medical Center (MC) treatment record 
notes that the veteran is to be scheduled for a surgical 
consult to address a number of skin lesions on his chest and 
back.  See VA Primary Care Clinic Note dated April 26, 2007.  

Evidence which shows treatment for skin cancer shortly after 
separation from service is extremely pertinent to the 
veteran's current claim on appeal.  Moreover, current 
treatment records may also be relevant because they may 
contain competent evidence regarding the etiology of his 
disease.  In the present case, the Board has identified 
outstanding VA records that are pertinent to the veteran's 
skin cancer claim.  Under the VCAA, a remand is necessary in 
order to obtain these records.  See 38 C.F.R. § 3.159(c) 
(2008).  See also Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) ( 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

Should any records retrieved indicate that the veteran's skin 
cancer may be associated with his military service, including 
sun exposure and/or Agent Orange exposure, the agency of 
original jurisdiction (AOJ) should schedule the veteran for a 
VA examination for the purpose of obtaining an etiological 
opinion.  See 38 C.F.R. § 3.159(c)(4) (2008); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records, 
including any inpatient records, surgical 
records, laboratory reports (including 
biopsy records) from (1) the Detroit, 
Michigan VAMC for the period from 
September 1968 through the present, and 
(2) from the Saginaw, Michigan VAMC for 
the period from September 2007 through the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that these records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

2.  After all outstanding evidence, 
including any outstanding VA treatment 
records, have been identified and 
associated with the claims file, and, if 
and only if, competent evidence is 
obtained which indicates that the 
veteran's skin cancer may be associated 
with his military service, including sun 
exposure and/or Agent Orange exposure, 
then schedule the veteran for a VA skin 
examination for the purpose of 
ascertaining the etiology of any skin 
cancer.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that the 
claims folder was reviewed in connection 
with the examination.  After reviewing the 
record, examining the veteran, and 
performing any medically indicated 
testing, the examiner should specify the 
nature of any skin cancer and/or residuals 
of skin cancer, providing diagnoses for 
all identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current skin cancer (and/or 
residuals) is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
active service, including exposure to the 
sun and/or exposure to Agent Orange 
(herbicides).  A detailed rationale should 
be provided for all opinions.  If it 
cannot be determined whether the veteran 
currently has skin cancer (or residuals of 
skin cancer) that is related to service on 
a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


